Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.

*193
ON REHEARING

PER CURIAM:
Owen Franklin Silvious appeals the district court’s order accepting the recommendation of the magistrate judge, granting summary judgment in favor of Defendant, and granting the motion to strike Silvious’ surreply. Silvious also appeals the denial of his post-judgment motion for additional findings, filed pursuant to Fed.R.Civ.P. 52(b). Following our grant of rehearing, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Silvious v. AFNI, Inc., No. 5:07-cv-00145-FPSJES (N.D. W. Va. Aug. 3, 2009; Sept. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.